Citation Nr: 1518007	
Decision Date: 04/27/15    Archive Date: 05/05/15

DOCKET NO.  13-23 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to basic eligibility for VA educational assistance under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill).


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 2008 to January 2012.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2012 determination of the Muskogee Education Center of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.


FINDINGS OF FACT

1.  The Veteran served on active duty more than 30 continuous days from January 2008 to January 2012 and received a discharge of under honorable conditions (general discharge) due to alcohol rehabilitation failure. 

2.  The RO awarded the Veteran service connection for adjustment disorder with anxiety and depressed mood (claimed as adjustment disorder with alcoholism), which is the underlying reason for his alcohol rehabilitation failure and resultant discharge from service.


CONCLUSION OF LAW

The criteria for eligibility for VA educational assistance benefits under the Post-9/11 GI Bill have been met.  38 U.S.C.A. § 3311 (West 2014); 38 C.F.R. § 21.9520 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks basic eligibility for educational assistance under the Post-9/11 GI Bill.

VA regulations provide that an individual may establish eligibility for educational assistance under the Post-9/11 GI Bill based on active duty service after September 10, 2001, if he satisfies certain requirements.  One of those requirements is that the individual serves a minimum of 30 continuous days and, after completion of such service, is discharged under other than dishonorable conditions due to a service-connected disability.  38 C.F.R. § 21.9520(b) (2014).  It is this provision under which the Veteran establishes eligibility, as follows.

A review of the Veteran's DD-214, Certificate of Release or Discharge from Active Duty, shows that the Veteran served on active duty from January 2008 to January 2012 and was discharged under honorable conditions (general discharge).  As such, he not only meets the requisite minimum 30 continuous days of service but also satisfies the requirement that his discharge be characterized as other than dishonorable.  Moreover, there is sufficient evidence to show that his service discharge was the result of a service-connected disability.

In an August 2013 rating decision (which was after the most recent supplemental statement of the case), the Denver, Colorado, RO awarded the Veteran service connection for adjustment disorder with anxiety and depressed mood (claimed as adjustment disorder with alcoholism), assigning a noncompensable rating and an effective date of January 20, 2012 (the first day after his date of separation).  A VA examination was not performed; however, the RO concluded that the Veteran's disorder was directly related to military service.

While a VA examiner did not specifically comment upon whether the Veteran's service-connected psychiatric symptoms, which include alcoholism, led to or contributed towards the Veteran's failure to complete alcohol rehabilitation during service that resulted in his discharge, it is very plausible to draw such a conclusion.  Significantly, the Veteran reported that during active duty he recognized that he had a problem with alcohol and referred himself to the Drug and Alcohol Program Advisor (DAPA), who diagnosed alcohol dependency.  He explained that despite his best efforts he was unable to control the disorder.  In essence, but for the Veteran's adjustment disorder with alcoholism, he would not have consulted the DAPA, who prescribed alcohol rehabilitation treatment, which he ultimately failed to complete.

The Board acknowledges that the actual "narrative reason for separation" on the Veteran's DD-214 is "alcohol rehabilitation failure."  In other words, the service department has not explicitly determined that the Veteran was discharged from active duty due to a disability, much less a service-connected disability.  Moreover, the "separation authority", listed on the DD-214 was MILPERSMAN 19210-152, which indicates that the Veteran's discharge was administrative and not medical.   Thus, the question arises as to whether VA has the authority to determine if the Veteran's discharge was due to a service-connected disability, even though it was not specifically recognized as such by the service department at that time.  The pertinent statute, 38 U.S.C.A. § 3311(b), and its implementing regulation, 38 C.F.R. § 21.9520(b), both require that the discharge be due to a service-connected disability.  However, neither provision explicitly mandates that the determination that the Veteran's discharge was due to a service-connected disability be made by the service department.  Moreover, VA has jurisdictional authority to determine the eligibility requirements for applicants seeking benefits under its own entitlement programs.  In that regard, it is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent with the facts shown in every case, and when after careful consideration of all procurable and assembled data a reasonable doubt arises, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102 (2014).  The Board has been mindful of these points in deciding the instant claim.

In summary, the Board finds that the Veteran had at least 30 days continuous active service characterized as other than dishonorable, and that he was discharged due to a service-connected disability.  38 U.S.C. § 3311(b); 38 C.F.R. 21.9520(b).  Accordingly, basic eligibility for Post-9/11 GI Bill education benefits is warranted.



ORDER

Basic eligibility for VA educational assistance under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill) is granted.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


